Douglas, J.,
concurring. For far too long now various majorities of this court have been attempting, in interpreting liability, uninsured and underinsured automobile insurance policies, to place square legal pegs in round legal holes. *510Because of this, the law in this area has become increasingly confused. Today, despite caustic dissents, Justice Pfeifer has attempted to bring some semblance of order to what most reasonable persons with knowledge and interest in the field concede is an area of the law that badly needs clarification. Justice Pfeifer inherited this problem — he was not a part of creating the admitted confusion. While not all of us in the majority agree with every detail in Justice Pfeifer’s opinion,1 his valiant effort will be of immeasurable help.
It is important to now recognize that this court has been attempting to apply the same law to differing fact patterns and that the approach has not, cannot and will not work. We should recognize, and Justice Pfeifer’s opinion does so, that un insured-motorist cases are different from under insured-motorist cases; that multiple-claimant cases are different from single-claimant cases; that cases involving wrongful death are different from those where death is not involved; and that cases where there is a tortfeasor liability policy are different from those where there is no liability policy.
Thus, we have cases (1) where the tortfeasor is insured and there is only one injured claimant; (2) where the tortfeasor is insured and there is more than one injured claimant; (3) where the tortfeasor is insured and there is a single wrongful death; (4) where the tortfeasor is insured and there are injured claimants and a wrongful death claimant or claimants; (5) where a tortfeasor is uninsured and there are single or multiple injured claimants and single or multiple wrongful death claimants and any or all of such claimants have un insured-motorist coverage and under insured-motorist coverage. While this list is not exhaustive, it makes the point that given different fact patterns, the law, as applied to cases with differing facts, will also be different when all of the language óf R.C. 3937.18 is considered and when R.C. -2125.01 and 2125.02 are factored into the equation.
While there are many examples of how this court, in this field, has taken the law applying to one fact pattern and forced that law onto another differing fact pattern in order to reach a desired result, one such example will suffice.
Wood v. Shepard (1988), 38 Ohio St.3d 86, 526 N.E.2d 1089, was a case where (1) the tortfeasor was insured; (2) one victim was killed; (3) three victims were injured; and (4) the killed and injured parties had an under insured-automobile insurance policy which was the subject of the action. State Farm Auto. Ins. Co. v. Rose (1991), 61 Ohio St.3d 528, 575 N.E.2d 459, involved (1) an insured tortfeasor with a liability policy; and (2) one victim of wrongful death. The issue involved the extent of the coverage available under the tortfeasor’s liability *511policy — and had nothing to do with under insured-motorist coverage, the question presented by Wood.
Notwithstanding this, the majority in Rose, in its zeal to weaken, in some way, the holding in Wood, said, at 532, 575 N.E.2d at 462, that “ * * * we further limit the holding in Wood v. Shepard, supra, and find it applicable only to those instances where the policy limitations in uninsured or underinsured motorist provisions do not track the corresponding limitation on liability coverage, and are ambiguous on their face” — whatever that means. The majority clearly took apples and compared them with oranges, thereby bringing about the exact result predicted by Justice Asher Sweeney in his dissenting opinion in Rose, wherein he said that “[b]y further ‘limiting’ the well-reasoned decision in Wood v. Shepard * * *, the members of the present majority create more uncertainty in this area of law at the expense of the policyholders who will receive less than Ohio law entitles them to in their policies of automobile insurance.” Rose, supra, 61 Ohio St.3d at 533, 575 N.E.2d at 462-463 (A.W. Sweeney, J., dissenting).
At the very least, the majority opinion is returning us to square one, whence we can move step-by-step in a logical, properly reasoned and statutorily based manner. Justice Pfeifer’s contribution to this salutary goal should be applauded — not maligned.
I concur.
F.E. Sweeney, J., concurs in the foregoing concurring opinion. •

. As an example, I do not agree with the citation, as used, to Section 19a, Article I of the Ohio Constitution.